403 F.Supp.2d 1305 (2005)
GLOBE METALLURGICAL, INC. and Simcala, Inc., Plaintiffs,
v.
UNITED STATES, Defendant, and
Bratsk Aluminium Smelter and Rual Trade Limited, Defendant-Intervenors.
No. Slip Op. 05-150. Court No. 03-00202.
United States Court of International Trade.
November 28, 2005.

JUDGMENT
TSOUCALAS, Senior Judge.
In Globe Metallurgical, Inc. v. United States, 29 CIT ___, Slip Op. 05-90 (2005), the Court remanded this matter to the United States Department of Commerce ("Commerce") with instructions to: (1) recalculate ZAO Kremny and SUAL-Kremny-Ural Ltd.'s (collectively, "Kremny's") antidumping duty margin using as partial adverse facts available the antidumping duty margin for Bratsk Aluminum Smelter and Rual Trade Limited (collectively, "Bratsk") that was calculated in Final Results of Redetermination Pursuant to Court Remand ("First Remand Results") filed on December 23, 2004; or (2) explain the use of the Bratsk margin from the Notice of Amended Final Determination of Sales at Less Than Fair Value: Silicon Metal From the Russian Federation, 68 Fed.Reg. 12,037 (Mar. 13, 2003). See Globe Metallurgical, 29 CIT at ___, Slip Op. 05-90 at 14. On October 25, 2005, Commerce filed its Final Results of Redetermination Pursuant to Court Remand ("Second Remand Results"). For its Second Remand Results, Commerce recalculated Kremny's antidumping duty margin using the antidumping duty margin for Bratsk that was calculated in the First Remand Results. See Second Remand Results at 3. Accordingly, Kremny's antidumping duty margin for the period July 1, 2001, through December 31, 2001, is 61.61 percent. See id. at 4.
This Court, having received and reviewed Commerce's Second Remand Results, comments of Plaintiffs, and response of Defendant, holds that Commerce duly complied with the Court's remand order, and it is hereby
ORDERED that Commerce's Second Remand Results are reasonable, supported by substantial evidence, and otherwise in accordance with law; and it is further
ORDERED that the Second Remand Results filed by Commerce on October 25, 2005, are affirmed in their entirety; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.